DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Regarding Applicant’s argument “Applicant first respectfully notes that inventor Marc Oliver Wagner of the present patent application is also the inventor of the Wagner reference. As such, the Applicant of the present patent application and the Applicant of the Wagner reference are both Daimler AG. Applicant also respectfully notes that the reference to Wagner was only cited as a "Y" reference in the PCT Search Report for the corresponding PCT patent application for which the present patent application is the U.S. National Stage. Applicant cited that PCT Search Report in an IDS in this patent application and the Examiner considered that PCT Search Report.”; Examiner acknowledges the common inventorship to the cited prior art.  (DE102015016526A1).  However, the instant patent application does not reference (DE102015016526A1) with respect to any priority claim.  Regardless, (DE102015016526A1) was published 06/22/2017 which is more than 1 year before the effective filing date (07/10/2018) of the instant application.  The reference qualifies as prior art under 35 U.S.C 102(a)(1) (See MPEP2152.05(I)).  Additionally, that the reference was designated a “Y” reference in the PCT search report is merely reflective of the opinion of the originator of the PCT search report and does not limit use the of the disclosure for purpose of determining patentability of the instant claims.

Regarding Applicant’s Argument “Therefore, at most, all that Hartmann could disclose with respect to Applicant's claimed method is that, in a "first engine braking mode", closing all outlet valves of all cylinders of a second cylinder bank. As such, contrary to the Examiner's argument, Hartmann does not disclose also then that in the first engine braking mode, switching off an outlet stroke of all outlet valves of all cylinders of a first cylinder bank.”; Examiner respectfully disagrees.  As previously cited, Hartmann states “In a first operating state, the charge changing process is interrupted over half the cylinders 11, . . . , 18 by the durable closing of its intake valves and/OR exhaust valves. In this context, either the charge changing process may be interrupted over all the cylinders of one of the two cylinder banks 55, 60, whereas the charge changing process is activated over all the cylinders of the other two cylinder banks 55, 60.” (Col. 4 line 28+).  In other words, in response to a vehicle deceleration request, in a first operating mode that provides a first level of engine braking; the intake OR outlet strokes of the intake OR outlet valves all cylinders of either the first or second bank are “switched off” such that either the first or second bank does not perform charge exchange during the 4-stroke combustion cycle.  Therefore Hartmann discloses an embodiment where only the outlet valves of the first bank are interrupted while the inlet valves continue to operate.  Additionally, the inlet/outlet valves of the second bank continue to operate and perform charge exchange. Selection of the first bank of cylinders as the interrupted bank therefore means that the second bank of cylinders continues to perform normal charge exchange with all of its cylinder’s intake/exhaust valves.  Hartmann further discloses that in both the first and second operating states, all of the cylinders are in a non-operating state (i.e. not supplied with fuel or otherwise combusting an air/fuel mixture) in order to provide the requested vehicle deceleration/braking effect.

Regarding Applicant’s Argument “the Examiner points to paragraphs 0070-0071 of Wagner. However, Applicant respectfully notes that Wagner at this disclosure merely provides an example of the first cylinder as adjusted by a camshaft adjuster such that the opening and closure of the intake valve is retarded. Thus, Applicant respectfully submits that Wagner does not disclose the relationship between the first cylinder bank and the second cylinder bank in adjusting the respective opening time point of all inlet valves of all cylinders of those cylinder banks in a first engine braking mode, as particularly claimed by Applicant in Applicant's method.”; Examiner respectfully disagrees.  Wagner discloses that adapting the opening/closing timing of a bank of cylinder’s intake valves to “late” (i.e. retarding) and/or adapting the opening/closing timing of a bank of cylinder’s outlet valves a second time provides enhanced engine braking.  “The method will be described with reference to one of the cylinder banks, i.e., with reference to three of the six cylinders, the following explanations also being readily transferrable to the other cylinders and the other cylinder bank.” (¶0039)  As indicated above Hartmann discloses interrupting only the operation of outlet valves of the first bank of cylinders in the first operating state while continuing to operate both the inlet/outlet valves of the second cylinder bank in order to provide a level of vehicle deceleration thru engine braking.  It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine braking system of Hartmann to incorporate the teachings of Wagner to include adjusting an opening time point of all inlet valves of all cylinders of the first cylinder bank to late; then closing all outlet valves of all cylinders of the second cylinder bank for a second time, and then opening all outlet valves of all cylinders of the second cylinder bank for a second time, in order to release compressed gas respectively from all cylinders of the second cylinder bank by respective pistons guided in all cylinders of the second cylinder bank; and in the first engine braking mode, adjusting an opening time point of all inlet valves of all cylinders of the second cylinder bank to late in order to achieve a particularly high braking power, i.e., a particularly high exhaust braking power, in exhaust braking mode.
Regarding Applicant’s Argument “Lastly, regarding the Examiner's interpretations for dependent claims 8 and 11, Applicant respectfully submits that these claims, and Applicant's specification, clearly define Applicant's subject matter.”; Examiner agrees and considers applicant’s statement to be an acknowledgement/agreement of the broadest reasonable interpretation of the claim(s).

Claim Interpretation

Claims 8 and 11 recite “wherein, in a second engine braking mode, operating all cylinders of the second cylinder bank in a propulsion operation”.  Applicant’s specification provides context for a broadest reasonable interpretation of the limitation “in a propulsion operation”.  Specifically, “In a second engine braking mode of the method, all cylinders of the second cylinder bank are operated in a propulsion operation. Thus, on the second cylinder bank, in the second engine braking mode, the normal inlet and outlet valve elevations from a normal operation can be maintained.” (See page 14 lines 1-5 of original filed disclosure).  Therefore, as best understood in light of the disclosure, the limitation “in a propulsion operation” is in reference to an inlet/outlet valve lifts (elevations) that are the same as when the cylinders are being operated in the normal combustion mode (i.e. cylinders fueled/fired to provide torque output).  Additionally, the claim limitation “a second engine braking mode” is understood to be a mode of operation “without fuel injection” (See Page 3 lines 8-9).  For the purpose of examination over the prior art the second engine braking mode wherein all cylinders of the second bank are operated in a propulsion operation will be construed as an operation where no fuel is injected and the inlet/outlet valves are activated as they would be during normal (i.e. with fuel injection) combustion operation.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (U.S. 7900596) in view of Wagner (DE102015016526A1; note publication date of 06/22/2017.  U.S. 20190003404A1 is considered an accurate English Language Translation for the purpose of examination of the claims.).
Hartmann discloses “A method and a device for operating an internal combustion engine are provided which make it possible to implement different deceleration requests to the internal combustion engine by switching over between half engine operation and full engine operation. A deceleration request is received particularly in a nonoperating state. A switchover is made between a first operating state and a second operating state of the internal combustion engine as a function of the magnitude of the deceleration request. The first operating state and the second operating state differ, in this instance, in the number of cylinders whose charge changing process is interrupted.” (Abstract) and “In the nonoperating engine, the fuel injection is durably blanked out via fuel injector 50, in contrast to operating engine, during which fuel is regularly injected. The operating engine of internal combustion engine 1, for instance, characterizes an acceleration state and the nonoperating engine is present, for instance, in an overrun of internal combustion engine 1. The nonoperating acceleration state of internal combustion engine 1 is also denoted as deceleration fuel cutoff, that is, the affected fuel injectors of all cylinders are closed.” (Col. 5 line 8+).  In other words, responsive to a deceleration request (Col. 3 line 48+) the method includes operating the engine in one of at least two engine braking modes (i.e. a first mode comprising deceleration fuel cutoff of all engine cylinders with the inlet/outlet valves of the cylinders in a first bank (55) of engine deactivated (remain closed) thru successive combustion cycles and the inlet/outlet valves of the cylinders of a second bank (60) of the engine continuing to open/close in the usual manner; and a second mode comprising deceleration fuel cutoff of all engine cylinders with the inlet/outlet valves of the cylinders of both banks (55 and 60) of the engine continuing to open/close in the usual manner), selection of either dependent on the magnitude of the deceleration request.  In particular the pumping losses (and associated engine braking/vehicle deceleration magnitude) are disclosed as being less in the first mode than they are in the second mode.  As a result of the apparatus/method “In this way, the realization of different deceleration requests may be supported by a different number of the internal combustion engine's cylinders whose charge changing process has been interrupted. Different deceleration requests may be realized better and faster, in this manner, so that the safety of a vehicle driven by the internal combustion engine is increased.” (Col. 1 line 32+).  Hartmann states “In a first operating state, the charge changing process is interrupted over half the cylinders 11, . . . , 18 by the durable closing of its intake valves and/OR exhaust valves. In this context, either the charge changing process may be interrupted over all the cylinders of one of the two cylinder banks 55, 60, whereas the charge changing process is activated over all the cylinders of the other two cylinder banks 55, 60.” (Col. 4 line 28+).  In other words, in response to a vehicle deceleration request, in a first operating mode that provides a first level of engine braking; the intake OR outlet strokes of the intake OR outlet valves all cylinders of either the first or second bank are “switched off” such that either the first or second bank does not perform charge exchange during the 4-stroke combustion cycle.  Therefore Hartmann discloses an embodiment where only the outlet valves of the first bank are interrupted while the inlet valves continue to operate.  Additionally, the inlet/outlet valves of the second bank continue to operate and perform charge exchange. Selection of the first bank of cylinders as the interrupted bank therefore means that the second bank of cylinders continues to perform normal charge exchange with all of its cylinder’s intake/exhaust valves.  Hartmann further discloses that in both the first and second operating states, all of the cylinders are in a non-operating state (i.e. not supplied with fuel or otherwise combusting an air/fuel mixture) in order to provide the requested vehicle deceleration/braking effect.

Regarding Claim 1 Hartmann teaches: A method  (Fig .2) for operating an internal combustion engine  (Fig. 1) of a motor vehicle (“a vehicle”; Col. 2 line 31) in an engine braking operation (“a deceleration request…that is to be realized by the engine, or rather the internal combustion engine”; Col. 1 line 16+; Responsive to a determination that a received deceleration request is less than a first threshold, the control unit is configured to execute the first engine braking mode; see Col. 5 line 50+), comprising the steps of: in a first engine braking mode, switching off an outlet stroke of all outlet valves of all cylinders of a first cylinder bank (Col. 4 line 28+; outlet valves of first cylinder bank 55 are deactivated such that the charge exchange process is interrupted; however inlet valves may continue to open/close); in the first engine braking mode, closing all outlet valves of all cylinders of a second cylinder bank for a first time, then opening all outlet valves of all cylinders of the second cylinder bank for a first time (Col. 4 lines 33+, intake/exhaust valves of cylinder bank 60 remain active such that the charge exchange process is not interrupted).  As a result, a first magnitude of engine braking is achieved.
However, Hartmann does not explicitly teach the first braking mode further comprising the steps of:  adjusting an opening time point of all inlet valves of all cylinders of the first cylinder bank to late; then closing all outlet valves of all cylinders of the second cylinder bank for a second time, and then opening all outlet valves of all cylinders of the second cylinder bank for a second time, in order to release compressed gas respectively from all cylinders of the second cylinder bank by respective pistons guided in all cylinders of the second cylinder bank; and in the first engine braking mode, adjusting an opening time point of all inlet valves of all cylinders of the second cylinder bank to late
Wagner discloses methods and apparatus for operating an internal combustion engine comprising groups of cylinders arranged in “banks” in various “engine braking” modes by selectively adjusting the inlet/outlet valve operation of cylinders arranged in each bank.  Specifically, Wagner discloses “The object of the present invention is therefore to develop a method of the type mentioned at the outset which makes it possible to achieve particularly high braking power.” (¶0009), and “The figures serve to illustrate a method for operating a reciprocating internal combustion engine of a motor vehicle. The reciprocating internal combustion engine is used to drive the motor vehicle and comprises a total of for example six combustion chambers in the form of cylinders. The cylinders are arranged in series for example. Three first cylinders of the cylinders are arranged in a first cylinder bank, three second cylinders of the cylinders being arranged in a second cylinder bank. The cylinder banks each comprise a common exhaust manifold. The method will be described with reference to one of the cylinder banks, i.e., with reference to three of the six cylinders, the following explanations also being readily transferrable to the other cylinders and the other cylinder bank.” (¶0039), and “In order to achieve a particularly high braking power, i.e., a particularly high exhaust braking power, the camshaft for actuating the intake valves is adjusted by means of a camshaft adjuster, and in the process retarded relative to the crankshaft, when activating the exhaust braking mode.” (¶0070, see Fig. 1 plot 14’ vs plot 14) and “In the embodiment shown according to FIG. 1, the curve 14 of the opening and closure of the intake valve is retarded by approximately 45 [.degree. KW] relative to the curve 14.” (¶0071), and “As can be seen on the basis of the curve 16, the first exhaust valve is closed twice and opened twice within one operating cycle of the first cylinder or of the first piston.” (Fig. 1 and ¶0053-0057).  The combination of the late opening of the intake valve and the multiple openings of the exhaust valve for the cylinders in a bank of the engine provides that “it is possible to achieve a particularly high braking power, i.e., a particularly high exhaust braking power, in exhaust braking mode.” (¶0057).
Therefore Wagner teaches: adjusting an opening time point of all inlet valves of all cylinders of the first cylinder bank to late (¶0070-¶0071); then closing all outlet valves of all cylinders of the second cylinder bank for a second time (Fig. 1, 2S1), and then opening all outlet valves of all cylinders of the second cylinder bank for a second time (Fig. 1, 2O1), in order to release compressed gas respectively from all cylinders of the second cylinder bank by respective pistons guided in all cylinders of the second cylinder bank (¶0057, “Within the context of the second decompression stroke 26 or of the second decompression cycle, within one operating cycle of the first cylinder or of the first piston, gas compressed by the first piston in the first cylinder is released from the first cylinder for a second time via the exhaust duct of the first cylinder”); and in the first engine braking mode, adjusting an opening time point of all inlet valves of all cylinders of the second cylinder bank to late (¶0070-¶0071) in order to achieve a particularly high braking power, i.e., a particularly high exhaust braking power, in exhaust braking mode.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine braking system of Hartmann to incorporate the teachings of Wagner to include adjusting an opening time point of all inlet valves of all cylinders of the first cylinder bank to late; then closing all outlet valves of all cylinders of the second cylinder bank for a second time, and then opening all outlet valves of all cylinders of the second cylinder bank for a second time, in order to release compressed gas respectively from all cylinders of the second cylinder bank by respective pistons guided in all cylinders of the second cylinder bank; and in the first engine braking mode, adjusting an opening time point of all inlet valves of all cylinders of the second cylinder bank to late in order to achieve a particularly high braking power, i.e., a particularly high exhaust braking power, in exhaust braking mode.

Regarding Claim 10, Hartmann teaches: A method  (Fig .2) for operating an internal combustion engine  (Fig. 1) of a motor vehicle (“a vehicle”; Col. 2 line 31) in an engine braking operation (“a deceleration request…that is to be realized by the engine, or rather the internal combustion engine”; Col. 1 line 16+; Responsive to a determination that a received deceleration request is less than a first threshold, the control unit is configured to execute the first engine braking mode; see Col. 5 line 50+), comprising the steps of: in a first engine braking mode, switching off an outlet stroke of all outlet valves of all cylinders of a first cylinder bank (Col. 4 line 28+; outlet valves of first cylinder bank 55 are deactivated such that the charge exchange process is interrupted; however inlet valves may continue to open/close)
Hartmann does not explicitly teach: adjusting an opening time point of all inlet valves of all cylinders of the first cylinder bank to late; in the first engine braking mode, opening all outlet valves of all cylinders of a second cylinder bank in a region of an upper dead center and then closing all outlet valves of all cylinders of the second cylinder bank, in order to release compressed gas respectively from all cylinders of the second cylinder bank by respective pistons guided in all cylinders of the second cylinder bank; and in the first engine braking mode, adjusting an opening time point of all inlet valves of all cylinders of the second cylinder bank to late.
Wagner discloses methods and apparatus for operating an internal combustion engine comprising groups of cylinders arranged in “banks” in various “engine braking” modes by selectively adjusting the inlet/outlet valve operation of cylinders arranged in each bank.  Specifically, Wagner discloses “The object of the present invention is therefore to develop a method of the type mentioned at the outset which makes it possible to achieve particularly high braking power.” (¶0009), and “The figures serve to illustrate a method for operating a reciprocating internal combustion engine of a motor vehicle. The reciprocating internal combustion engine is used to drive the motor vehicle and comprises a total of for example six combustion chambers in the form of cylinders. The cylinders are arranged in series for example. Three first cylinders of the cylinders are arranged in a first cylinder bank, three second cylinders of the cylinders being arranged in a second cylinder bank. The cylinder banks each comprise a common exhaust manifold. The method will be described with reference to one of the cylinder banks, i.e., with reference to three of the six cylinders, the following explanations also being readily transferrable to the other cylinders and the other cylinder bank.” (¶0039), and “In order to achieve a particularly high braking power, i.e., a particularly high exhaust braking power, the camshaft for actuating the intake valves is adjusted by means of a camshaft adjuster, and in the process retarded relative to the crankshaft, when activating the exhaust braking mode.” (¶0070, see Fig. 1 plot 14’ vs plot 14) and “In the embodiment shown according to FIG. 1, the curve 14 of the opening and closure of the intake valve is retarded by approximately 45 [.degree. KW] relative to the curve 14.” (¶0071), and “As can be seen on the basis of the curve 16, the first exhaust valve is closed twice and opened twice within one operating cycle of the first cylinder or of the first piston.” (Fig. 1 and ¶0053-0057).  The combination of the late opening of the intake valve and the multiple openings of the exhaust valve for the cylinders in a bank of the engine provides that “it is possible to achieve a particularly high braking power, i.e., a particularly high exhaust braking power, in exhaust braking mode.” (¶0057).
Therefore Wagner teaches: adjusting an opening time point of all inlet valves of all cylinders of the first cylinder bank to late (¶0070-¶0071) in the first engine braking mode, opening all outlet valves of all cylinders of a second cylinder bank in a region of an upper dead center (Fig. 1, 1O1) and then closing all outlet valves of all cylinders of the second cylinder bank (Fig. 1, 1S2), in order to release compressed gas respectively from all cylinders of the second cylinder bank by respective pistons guided in all cylinders of the second cylinder bank (¶0056, “as a result of the first opening (at 1O1) the fresh air previously compressed by the first piston or the gas previously compressed by the first piston is released from the first cylinder via the exhaust duct of the first cylinder”); and in the first engine braking mode, adjusting an opening time point of all inlet valves of all cylinders of the second cylinder bank to late (¶0070-¶0071) in order to achieve a particularly high braking power, i.e., a particularly high exhaust braking power, in exhaust braking mode.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine braking system of Hartmann to incorporate the teachings of Wagner to include adjusting an opening time point of all inlet valves of all cylinders of the first cylinder bank to late; then closing all outlet valves of all cylinders of the second cylinder bank for a second time, and then opening all outlet valves of all cylinders of the second cylinder bank for a second time, in order to release compressed gas respectively from all cylinders of the second cylinder bank by respective pistons guided in all cylinders of the second cylinder bank; and in the first engine braking mode, adjusting an opening time point of all inlet valves of all cylinders of the second cylinder bank to late in order to achieve a particularly high braking power, i.e., a particularly high exhaust braking power, in exhaust braking mode.
Regarding Claims 8 and 11, the combination of Hartmann and Wagner teaches all the elements of Claims 7 and 10 as indicated above.  Hartmann further teaches: wherein, in a second engine braking mode, operating all cylinders of the second cylinder bank in a propulsion operation. (If the deceleration request is greater than the first threshold then a second engine braking mode is selected where ALL cylinders of both banks contribute to engine braking by activating the inlet/outlet valves of each cylinder “are opened and closed to carry out the charge changing process in the usual way…” (Col. 4 line 20+; in the context of the disclosure the “usual way” of the charge changing process is understood to be the charge changing process for combustion/propulsion operation.)

Regarding Claims 9 and 12, the combination of Hartmann and Wagner discloses a plurality of strategies for controlling the inlet/outlet valves of cylinders of individual banks to achieve a desired level of engine braking.  Hartmann discloses that switching off the outlet stroke of outlet valves in at least one cylinder bank (i.e. first braking mode) increases the engine braking level.  Wagner discloses that adjusting (delaying/retarding) the opening timing point of all inlet valves of all cylinders of at least one of the first and second cylinder bank, in combination with switching off the opening of the exhaust valves during a traditional ‘exhaust/outlet’ stroke (i.e. keeping exhaust valve closed until approximately TDC of compression and exhaust strokes; See Fig. 1) increases the engine braking ability of the engine.  Therefore the prior art discloses that switching off the outlet stroke of outlet valves of cylinders and/or adjusting the opening time point of inlet valves of cylinders to ‘late/delayed’ for the purpose of performing exhaust braking function were known techniques within the engine braking art at the time of applicant’s filing.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include the wherein, in a third engine braking mode: switching off the outlet stroke of all outlet valves of all cylinders of the first cylinder bank and an outlet stroke of all outlet valves of all cylinders of the second cylinder bank; and adjusting an opening time point of all inlet valves of all cylinders of the first and the second cylinder bank to late. by (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Wagner into the teachings of Hartmann because it does no more than yield predictable results of adjusting the magnitude of engine braking provided as desired by selecting different combinations of known engine braking inlet/outlet valve control techniques since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitsuyasu (U.S. 2015/0191168A1) discloses “Thus, at step S15, half of the cylinder 1a of engine 1 are deactivated by deactivating the intake valves and exhaust valves thereof. However, number of the cylinders 1a to be deactivated may be altered according to need. For example, it is also possible to deactivate one third or of the cylinders 1a by altering number of the intake valves and exhaust valves to be deactivated depending on the estimated deceleration demand.” (¶0057)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747